0FF1CIA
                  :iAL   NOTICE FROM COURT OF CRIMINAL APPEALS OF TF.X,V
                                                                      AS
                  ^©j&Mvf^MFeATTOL^TATION. AUSTIN; TEXAS 7871 I'M .
                                JESS                         u.S. POSTAGE:     PiTWEV -OWES
              STA^
                                                                       r-5/-
                                       If                    ZIP 78701
                                                             02 r/;
 10/6/2015                             a. ,15.'              000140160 SCOT      P7-~20-=!S
OPORTA, TRINIDAD Tr. Ct. No. D-1rbC:!l'l?206666-A                          WR-83,692-01
 On this day, this Court has denied "DEFENDANT'S MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING':/ /• %•';
                                                                     Abel Acosta, Clerk

                             TRINIDAD OPORTA
                             SOUTH TEXAS DETENTION COMPLEX
                             566 VETERAN DRIVE
                             PEARSALL, TX 78603:                               UTF




KCjyssB      ?eb6i
                         M„*N|«^